NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           DISTRICT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

    WILNICK DORVAL,

                     Plaintiff,                                   Civ. No. 19-23

    v.                                                            OPINION

    MELISSA TINSLEY and JACK A.
    TINSLEY, JR.,

                     Defendants.

THOMPSON, U.S.D.J. 1

                                       INTRODUCTION

         This matter comes before the Court upon the Motion to Dismiss filed by Defendants

Melissa Tinsley and Jack Tinsley, Jr. (collectively, “Defendants”). (ECF No. 12.) Plaintiff

Wilnick Dorval (“Plaintiff”) opposes. (ECF No. 14.) The Court has decided this Motion on the

written submissions of the parties, pursuant to Rule 78(b) of the Federal Rules of Civil

Procedure. For the reasons stated herein, the Motion is denied.

                                        BACKGROUND

         Sapphire Village Condominium Complex (“Sapphire Village”) is a condominium

complex located in St. Thomas, United States Virgin Islands. Plaintiff has rented Unit 265 at

Sapphire Village since October 1, 2015. (Compl. ¶ 4.1.7, ECF No. 1.) On April 1, 2019, Plaintiff

commenced this civil action by filing the Complaint, alleging that the Sapphire Village

Condominium Association (the “Association”), along with the owners and tenants of Sapphire



1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
                                                1
Village, have conspired with each other to drive Plaintiff out of his apartment primarily by

making excessive noise. (See id. ¶¶ 4.1–4.2.10.)

        For example, Plaintiff alleges that the Association and other Sapphire Village tenants

conspired to tamper with all of the screen doors in the St. Vincent building to make loud noises

that reverberated through Plaintiff’s apartment. (Id. ¶¶ 4.2.1–4.2.10.) Further, Plaintiff alleges

that the Association has made coordinated efforts to conduct construction and repairs around his

apartment to create noise. (Id. ¶¶ 4.7.1–4.7.12.) Plaintiff also claims that several Sapphire

Village tenants follow him around St. Thomas blocking his path, harassing him, moving their

heads “wildly” at him, and intentionally provoking him. (Id. ¶¶ 4.10.1–4.10.7.) Finally, Plaintiff

claims that the Association engages in “unlawful discovery,” through which Sapphire Village

employees and residents search his apartment and trash without his consent. (Id. ¶¶ 4.12.1–

4.12.7.)

        Plaintiff alleges that the motivation for this conduct is racial discrimination because he is

black and from Haiti. (Id. ¶ 1.1.) Plaintiff claims that, due to his race, the Association, owners,

and tenants seek to force him out of his apartment and out of the United States. (Id.) Specifically,

Plaintiff states that:

        Defendants have no legitimate non-discriminatory reason to justify their treatment
        of Plaintiff, rather, Defendants based their action on Plaintiff’s race and national
        origin. Because of Defendants’ discriminatory act, Plaintiff is deprived of the use
        of his apartment and bedroom; of the privileges and benefits of Sapphire Village
        Development and was denied the right to make and enforce a contract, was
        subject to unlawful discrimination and was denied equal treatment in a place of
        public accommodation.

(Id. ¶ 1.3.)

        Plaintiff alleges that the Defendants Melissa Tinsley and Jack Tinsley, Jr. own Unit 273

at Sapphire Village and lease it out. (Id. ¶ 4.4.29.) Plaintiff alleges that Defendants and their



                                                   2
unnamed tenants conspired with the Association and others to “make loud banging, stumping

and screaking noise disturbances to cover-up the hammering noise disturbances” made by the

prior tenants of Unit 273. (Id. ¶ 4.4.31.) Dorval specifically alleges noise disturbances from Unit

273 between the dates of October 29, 2019 and November 9, 2019 as well as between February

25, 2019 and March 13, 2019. (Id. ¶¶ 4.4.38–4.4.39.)

       The Complaint alleges eleven causes of action. Counts 1 and 2 allege violations of the

Fair Housing Act (“FHA”). (Id. ¶¶ 5.1.1–5.2.10.) Count 3 alleges violations under 42 U.S.C. §

1981. (Id. ¶¶ 5.3.1–5.3.10.) Count 4 alleges violations under 42 U.S.C. § 1982. (Id. ¶¶ 5.4.1–

5.4.8.) Count 5 alleges violations under 42 U.S.C. § 2000a. (Id. ¶¶ 5.5.1–5.5.3.) Count 6 alleges

violations under 42 U.S.C. § 1985. (Id. ¶¶ 5.6.1–5.6.8.) Count 7 alleges unlawful entry, trespass,

invasion of privacy, unlawful search and seizure, and conversion. (Id. ¶¶ 5.7.1–5.7.9.) Count 8

alleges violations under Virgin Islands privacy and nuisance laws. (Id. ¶¶ 5.8.1–5.8.9.) Count 9

alleges negligence. (Id. ¶¶ 5.9.1–5.9.7.) Count 10 alleges a civil and criminal conspiracy to

violate the FHA. (Id. ¶¶ 5.10.1–5.10.4.) Count 11 alleges intentional infliction of emotional

distress. (Id. ¶¶ 5.11.1–5.11.6.)

       Plaintiff filed four other civil cases alleging nearly identical claims against the

Association and other owners and tenants at Sapphire Village. (See Civ. Nos. 16-50, 18-15, 18-

29, and 18-32.) In Civ. No. 18-29, the Court dismissed Counts 5 and 6, alleging violations of 42

U.S.C. § 2000a and 42 U.S.C. § 1985, respectively, and allowed the remaining claims to

proceed. (Civ. No. 18-29, ECF No. 534.) On May 10, 2019, Defendants filed the present Motion

to Dismiss, or in the alternative, Motion for a More Definite Statement and to Strike. (ECF No.

12.) Plaintiff opposed. (ECF No. 14.) On December 4, 2019, the Court consolidated this case

with the four related cases. (ECF No. 44.) Defendants’ Motion is now before the Court.



                                                  3
                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

sufficiency of a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The defendant

bears the burden of showing that no claim has been presented. Hedges v. United States, 404 F.3d

744, 750 (3d Cir. 2005). When considering a Rule 12(b)(6) motion, a district court should

conduct a three-part analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the

court must ‘take note of the elements a plaintiff must plead to state a claim.’” Id. (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must “review[] the complaint to

strike conclusory allegations.” Id.; see also Iqbal, 556 U.S. at 679. Finally, the court must

assume the veracity of all well-pleaded factual allegations and “determine whether the facts are

sufficient to show that plaintiff has a ‘plausible claim for relief.’” Fowler v. UPMC Shadyside,

578 F.3d 203, 210–11 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679); see also Malleus, 641

F.3d at 563. If the complaint does not demonstrate more than a “mere possibility of misconduct,”

it must be dismissed. See Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir.

2009) (quoting Iqbal, 556 U.S. at 679).

                                          DISCUSSION

       Defendants argue that Plaintiff has failed to comply with the pleading requirements set

forth in Rule 8 of the Federal Rules of Civil Procedure. (Defs.’ Br. at 1, ECF No. 13.)

Defendants also argue that the Complaint should be dismissed pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. (Id.) In the alternative, Defendants move for a more definite

statement of the Complaint pursuant to Rule 12(e) of the Federal Rules of Civil Procedure and

move to strike the “many outrageous allegations” in the Complaint pursuant to Rule 12(f) of the

Federal Rules of Civil Procedure. (Id.)



                                                 4
I.     Rule 8 Pleading Requirements

       Rule 8 of the Federal Rules of Civil Procedure imposes “minimal burdens on the plaintiff

at the pleading stage.” Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir. 2019) (quoting

Frazier v. Se. Pa. Transp. Auth., 785 F.2d 65, 67 (3d Cir. 1986). Rule 8(a)(2) requires a pleading

to contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). A complaint “must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The allegations in the complaint

must not be “so undeveloped that [they do] not provide a defendant the type of notice of claim

which is contemplated by Rule 8.” Tucker v. (HP) Hewlett Packard, Inc., 689 F. App’x 133,

134–35 (3d Cir. 2017) (quoting Phillips v. Cty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008)).

“[E]ven if it is vague, repetitious, or contains extraneous information, a pro se complaint’s

language will ordinarily be ‘plain’ if it presents cognizable legal claims to which a defendant can

respond on the merits.” Garrett, 938 F.2d at 94 (citations omitted).

       Defendants argue that the lengthy Complaint contains claims unrelated to Defendants and

fails to provide Defendants notice of the allegations against them. (Defs.’ Br. At 3–4.) While the

Complaint is long and contains numerous allegations against individuals other than Defendants,

the Complaint is not so vague and undeveloped as to warrant dismissal under Rule 8, especially

considering Plaintiff’s pro se status. The Complaint specifically outlines the allegations against

the Defendants in a section titled “Defendants Jack Tinsley jr. and Melissa Tinsley Jr.’s.” (See

Compl. ¶¶ 4.4.29–4.4.42.) Although many sections relate to the actions of other individuals, the

Complaint alleges that Defendants were involved in a conspiracy with those individuals, such

that their actions are relevant. (Id. ¶¶ 5.10.1–5.10.2.) Furthermore, the Complaint lays out the



                                                  5
legal basis for Plaintiff’s claims in Counts 1 through 11 against Defendants and/or their alleged

co-conspirators. (See id. ¶¶ 5.1.1–5.11.6.) These elements provide Defendants with sufficient

notice as to the allegations against them. Accordingly, Defendants’ Motion to Dismiss under

Rule 8 is denied.

II.    Failure to State a Claim

       Defendants challenge each of the eleven counts in the Complaint under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. Defendants first argue that Count 1 is vague because it

references the FHA in its entirety, rather than pinpointing the specific provision at issue. (Defs.’

Br. at 5.) Although the Complaint does not specify the specific provision, Count 1 provides

enough detail on the alleged violations to adequately state a claim at the motion-to-dismiss stage.

Furthermore, a pro se complaint must be held to “less stringent standards than formal pleadings

drafted by lawyers.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       Defendants next claim that Counts 2 and 3 should be dismissed because they allege

incidents that occurred in 2015 and 2016, prior to July 2018, when Defendants purchased Unit

273. (Defs.’ Br. at 5–6.) While Count 2 references incidents that occurred prior to Defendants’

purchase of their property at Sapphire Village, the Complaint also says that the violations

occurred “on October 5, 2015 through presently.” (Compl. ¶¶ 5.2.4, 5.2.7 (emphasis added)).

Similarly, for Count 3, the Complaint does not specify a date range on which the alleged noise

disturbances and harassment took place. (Id. ¶¶ 5.3.6–5.3.7.) Therefore, the Court cannot

conclude at this stage that none of the allegations in Counts 2 and 3 occurred after Defendants

purchased their unit in Sapphire Village.

       Next, Defendants argue that Counts 4 and 7 “specifically allege the wrongdoing was

conducted by other individuals or entities.” (Defs.’ Br. at 6.) Count 4 alleges that Defendants



                                                  6
violated 42 U.S.C. § 1982 by “failing to enforce provisions of its By-laws” against Plaintiff’s

white neighbors, “failing to act on Plaintiff’s complaints of racial harassment in the same manner

in which they acted on complain and rules violations not showing involving racial harassment,”

and “by tolerating and facilitating the harassment.” (Compl. ¶ 5.4.4.) These allegations clearly

refer to actions taken by the Association and Sapphire Village management. Since Plaintiff has

not alleged that Defendants were members of the Association or took any part in the enforcement

of the Association’s by-laws, Count 4 is dismissed. Similarly, Count 7 only alleges actions taken

by the Association. (Id. ¶¶ 5.7.3–5.7.6.) Therefore, Count 7 is also dismissed.

       Defendants also seek dismissal of Counts 5 and 6. (Id. at 6–7.) In the related case Civ.

No. 18-29, the Court dismissed these counts in its March 30, 2019 Order. (ECF No. 534, Civ.

No. 18-29.) The Court first held that the Complaint failed to “provide a plausible basis to infer

that Sapphire village is a place of public accommodation,” as required under 42 U.S.C. § 2000a.

(Order at 10, Civ. No. 18-29, ECF No. 534.) Next, the Court held that Plaintiff did not allege any

allegations that fall into any of the provisions of 42 U.S.C. § 1985. 2 (Id. at 11–13.) For these

same reasons, Counts 5 and 6 of the Complaint are dismissed here.

       Finally, Defendants seek dismissal of Counts 8 through 11, which contain Plaintiff’s state

law claims. (Defs.’ Br. at 7.) Defendants argue that in all of these counts, “specific allegations of

wrongdoing are directed at other individuals and entities and occurred long before the Tinsleys’

involvement in Sapphire Village.” (Id.) However, each of these counts are directed at all

defendants rather than specific individuals, such that it is plausible that Defendants Jack Tinsley,




2
  The Court held that the Complaint did not implicate any conduct (a) in which an officer was
prevented from performing his duties, or (b) in which a party, witness, or juror was intimidated.
(Order at 11–12 (citing § 1985(1)–(2)).) Plaintiff also did not plead a violation of his right to be
free from involuntary servitude or the right to interstate travel. (Id. at 12–13 (citing §1985(3)).)
                                                  7
Jr. and Melissa Tinsley are included in the allegations. (See Compl. ¶¶ 5.8.1–5.11.6.)

Additionally, none of the allegations in these counts specify the time period, such that the Court

cannot determine at the motion-to-dismiss stage whether all of the allegations occurred before

July 2018. (See id.)

       With regards to Count 9 (Negligence), Defendants also argue that they owed no duty to

Plaintiff and that Plaintiff has not pleaded any acts or omissions by Defendants. (Defs.’ Br. at 7.)

However, the Complaint alleges that Defendants had a duty not to “make excessive noise

disturbances” and that they breached this duty when they “wantonly, maliciously and recklessly

made excessive noise disturbances.” (Compl. ¶¶ 5.9.2–5.9.3.) These allegations plausibly state a

negligence per se action, in which Defendants had a duty not to violate private nuisance laws and

breached that duty. See, e.g., Alleyne v. Diageo USVI, Inc., 63 V.I. 384, 402 (V.I. Super. Ct.

2015) (upholding a negligence claim premised on the theory “that Defendants had a duty to

follow the laws of the Virgin Islands, specifically the laws against . . . private nuisance” and that

“Defendants breached their duties to Plaintiffs by failing to abate the nuisance”). For these

reasons, Defendants’ motion to dismiss with respect to Count 9 is denied.

       Based on the above, Counts 4, 5, 6, and 7 of the Complaint are dismissed. Counts 1, 2, 3,

8, 9, 10, and 11 may proceed.

III.   Motion for a More Definite Statement

       Defendants move in the alternative for a more definite statement pursuant to Rule 12(e)

of the Federal Rules of Civil Procedure. (Defs.’ Br. at 7–8.) Rule 12(e) allows a party to move

for a more definite statement of a pleading which is “so vague or ambiguous that the party

cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). The motion must “point out the

defects complained of and the details desired.” Id. “Whether to grant a motion under Rule 12(e)



                                                  8
is a matter committed largely to the discretion of the district court.” Clark v. McDonald’s Corp.,

213 F.R.D. 198, 232 (D.N.J. 2003) (citing Page Steel & Wire Co. v. Blair Eng’g Co., F.2d 403,

407 (3d Cir. 1927)). A plaintiff’s compliance with the pleading standards under Rule 8(a) and

success in stating a claim upon which relief may be granted under Rule 12(b)(6) does not

insulate its pleading from a motion for a more definite statement under Rule 12(e). Id. at 233.

“However, to the extent Rule 12(e) can be implemented to require more than what is required by

Rules 8(a)(2) and 12(b)(6), and may thereby be prone to abuse by defendants, ‘its exercise

should be cast in the mold of strictest necessity.’” Id. (quoting Lincoln Labs., Inc. v. Savage

Labs., Inc., 26 F.R.D. 141, 142 (D. Del. 1960)).

        As stated in the Rule 8 analysis above, the Complaint in this case contains enough detail

to give Defendants notice of the allegations against them. Furthermore, Defendants do not

specify the defects or the details desired, and instead argue generally that the allegations are too

broad. (See Defs.’ Br. at 8.) Accordingly, a more definite statement is not strictly necessary here,

and the motion is denied.

IV.     Motion to Strike

        Defendants also move, in the alternative, to strike Plaintiff’s allegations pursuant to Rule

12(f) of the Federal Rules of Civil Procedure. (Id. at 8–10.) Rule 12(f) allows a court to strike

from a pleading “any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

12(f). The court has “considerable discretion” in striking an allegation. United States v.

Southland Gaming of the V.I., Inc., 182 F. Supp. 3d 297, 317 (D.V.I. 2016). “The standard for

striking a complaint or a portion of it is strict, and ‘only allegations that are so unrelated to the

plaintiffs’ claims as to be unworthy of any consideration should be stricken.’” Id. (quoting Steak

Umm Co., LLC v. Steak ‘Em Up, Inc., 2009 WL 3540786, at *2 (E.D. Pa. Oct. 29, 2009)).



                                                   9
Generally, a Rule 12(f) motion “should not be readily granted absent a showing of prejudice to

the movant.” Glasser v. Gov’t of the V.I., 853 F. Supp. 852, 854 (D.V.I. 1994).

       Defendants contend that much of the Complaint alleges events that occurred before

Defendants acquired their apartment in Sapphire Village, and thus these events are immaterial to

any of the allegations against Defendants. (Defs.’ Br. at 9.) They further argue that Plaintiff’s

allegations of racial discrimination prejudice Defendants and “improperly cast[ ] a sheen of

scandal” over them. (Id. at 10.) As explained above, although most of the Complaint involves the

actions of other individuals, the facts are plausibly relevant to Plaintiff’s allegations against

Defendants because Plaintiff has claimed that Defendants are part of a conspiracy with those

individuals. Additionally, this case has been consolidated with the related cases (ECF No. 44),

and therefore the other individuals and events mentioned in the Complaint are now part of the

larger consolidated case. For this reason, it would serve no purpose to strike any part of the

Complaint at this stage in the case.

                                          CONCLUSION

       Defendants’ Motion to Dismiss is granted in part and denied in part. Defendants’ Motion

for a More Definite Statement and Motion to Strike are denied.




Date: January 15, 2020                                         /s/ Anne E. Thompson
                                                               ANNE E. THOMPSON, U.S.D.J.




                                                  10
